DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
	On page 7 of the amendment, Applicant argued that Nowhere in Hsieh discloses “obtaining, with respect to an upper unit including a current unit, information indicating whether second transform information for the current unit is included in a bitstream.”
While Applicant arguments are understood, Hsieh clearly teach obtaining, with respect to an upper unit including a current unit (sub-block 72 shown in fig. 7; paragraph 0176), information indicating…second transform information for the current unit…(paragraphs 0162-0163 and 0211);  In addition, the newly cited reference of Huang discloses obtaining…information indicating whether second transform information for the current unit is included in a bitstream (paragraph 0052, Whether the syntax elements indicating the transform settings are signaled in association with one color space component for all colors space components or in association with at least two color space components for respective subsets of the color space components may be signaled using a dedicated flag extracted from the encoded video data 204 or derived without using the dedicated flag; paragraph 0081, whether a secondary transform setting for performing a secondary transform process is to be signaled in association with a representative color space component for all color space components or in association with at least two representative color space components for respective subset of color space components is determined).  Therefore,  the combination of Hsieh and Huang discloses the limitation “obtaining, with respect to an upper unit including a current unit, information indicating whether second transform information for the current unit is included in a bitstream.”
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 7-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (US 2018/0103252) hereinafter “Hsieh” in view of Huang et al. (US 2017/0295380) hereinafter “Huang”. 
As per claim 1, Hsieh discloses an image decoding method comprising:
obtaining, with respect to an upper unit including a current unit (sub-block 72 shown in fig. 7; paragraph 0176), information indicating…second transform information for the current unit…(paragraphs 0162-0163 and 0211);
obtaining, from the bitstream, the second transform information for the current unit, wherein the second transform information includes a 2-bits-long index for indicating whether and which one among a plurality of second transform matrices is used (paragraph 0164, The video coding device may extend ROT to a whole TU, not only the low-frequency part. More specifically, the video coding device may pre-define three 4×4 separable secondary transform candidates, and the video coding device may explicitly signal the selected one with a 2-bit index at the CU-level. The 2-bit index may be referred to herein as a ROT index. In one example, when the ROT index is 0, no secondary transform is applied. However, in this example, when the ROT index is 1, 2 and 3, the video coding device may apply the secondary transform corresponding to one of the three pre-defined secondary transform candidates for every TU inside a current CU. Given a selected secondary transform, for every 4×4 sub-block of the current TU, the video coding device may apply a secondary 4×4 separable secondary transform)
determining one second transform matrix among the plurality of second transform matrices (paragraph 0164, explicitly signal the selected one with a 2-bit index), by using the second transform information (paragraphs 0163-0164); 
generating a first transform block by inverse-transforming a second transform block (fig. 3B, output of invR; paragraph 0161, video decoder 30 applies inverse quantization 43 (invQ), followed by an inverse secondary transform 44 (invR)) based on the one transform matrix (paragraph 0163) included in the selected second transform set (paragraph 0168, An MDNSST index having values 1-3 indicates which secondary transform from a set of secondary transforms to apply); and 
generating a residual block for the current unit by inverse-transforming the first transform block (fig. 3B, output of invTran; paragraph 0161, Inverse primary transform 43 may convert transform coefficients in the frequency domain to residual samples in the pixel domain),
However, Hsieh does not explicitly disclose obtaining…information indicating whether second transform information for the current unit is included in a bitstream;
when the information indicates that the second transform information for the current unit is included in the bitstream, obtaining, from the bitstream, the second transform information for the current unit, wherein the second transform information…indicating whether and which one among a plurality of second transform matrices is used (paragraph 0074, the syntax elements 462 may include a type of the core transform. In some examples, the syntax elements 462 may include whether to perform the secondary transform, a type of the secondary transform);
In the same field of endeavor, Huang discloses obtaining…information indicating whether second transform information for the current unit is included in a bitstream (paragraph 0052, Whether the syntax elements indicating the transform settings are signaled in association with one color space component for all colors space components or in association with at least two color space components for respective subsets of the color space components may be signaled using a dedicated flag extracted from the encoded video data 204 or derived without using the dedicated flag; paragraph 0081, whether a secondary transform setting for performing a secondary transform process is to be signaled in association with a representative color space component for all color space components or in association with at least two representative color space components for respective subset of color space components is determined);
when the information indicates that the second transform information for the current unit is included in the bitstream (paragraph 0081 and fig. 5A), obtaining, from the bitstream, the second transform information for the current unit, wherein the second transform information…indicating whether and which one among a plurality of second transform matrices is used (paragraph 0074, the syntax elements 462 may include a type of the core transform. In some examples, the syntax elements 462 may include whether to perform the secondary transform, a type of the secondary transform);
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Hsieh, with those of Huang, because both references are drawn to the same field of endeavor, because indeed both references describe whether to apply a second transform to a current unit, and because such a combination represents a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Hsieh and Huang used in this Office Action unless otherwise noted.
As per claim 7, the combination of Hsieh and Huang discloses the image decoding method of claim 1, further comprising, when the information indicating whether the second transform information for the current unit is included in the bitstream indicates the second transform is not included in the bitstream, not obtaining the second transform information for the current unit (Hsieh; paragraph 0168, The MDNSST index is signaled in a bitstream once per Intra CU after transform coefficients and truncated unary binarization is used. The truncated value is 2 in case of planar or DC mode, and 3 for angular intra prediction mode. The MDNSST index is signaled for a CU only when there is more than one non-zero coefficient in the CU. The default value is zero when the MDNSST index for a CU is not signaled. When an MDNSST index for a CU is zero, no secondary transform is applied to the CU. See also paragraph 0052 of Huang). 
As per claim 8, Hsieh discloses wherein the  second transform information is decoded based on any one of a context-based adaptive binary arithmetic coding (CABAC) method, a fixed length method, and a unary method, and wherein the CABAC method performs context modeling by using second transform information of a peripheral block of the first transform block (paragraph 0059-0060 and 0168). 
As per claim 9, Hsieh discloses wherein the generating of the first transform block by inverse-transforming the second transform block comprises inverse-rearranging a coefficient of the first transform block by inverse-transforming the second transform block, by using the one transform matrix (as shown in fig. 6). 
As per claim 10, Hsieh discloses wherein the generating of the first transform block by inverse-transforming the second transform block includes generating the first transform block by inverse-transforming at least a portion of the second transform block, and the second transform block is a coefficient block having a size of a ratio of 1:N or N:1, wherein the N is a natural number (see fig. 7; paragraphs 0176-0177). 
As per claim 15, arguments analogous to those applied for claim 1 are applicable for claim 15; in addition, Hsieh discloses a decoding apparatus comprising at least one processor (paragraph 0039). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482